USCA4 Appeal: 21-4071      Doc: 38         Filed: 02/22/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4071


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GURBIR SINGH GREWAL, a/k/a Gavin,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:18-cr-00491-D-1)


        Submitted: February 17, 2022                                  Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed in part, dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Sharon Leigh Smith, UNTI & SMITH, Raleigh, North Carolina, for
        Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain Brown,
        Assistant United States Attorney, Jennifer P. May-Parker, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4071      Doc: 38         Filed: 02/22/2022        Pg: 2 of 3




        PER CURIAM:

               Gurbir Singh Grewal appeals his convictions and 180-month sentence imposed

        following his guilty plea to possession with intent to distribute marijuana and aiding and

        abetting, in violation of 18 U.S.C. § 2, 21 U.S.C. § 841(a)(1), (b)(1)(D), and possession of

        a firearm in furtherance of a drug trafficking crime and aiding and abetting, in violation of

        18 U.S.C. §§ 2, 924(c)(1)(A)(i). Appellate counsel has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), questioning whether the district court properly calculated

        Grewal’s advisory Sentencing Guidelines range. Grewal did not file a pro se supplemental

        brief despite being notified of his right to do so. The Government moves to dismiss this

        appeal as barred by the appellate waiver contained in Grewal’s plea agreement. For the

        following reasons, we affirm in part and dismiss in part.

               Where, as here, the Government seeks to enforce an appeal waiver and Grewal has

        not alleged a breach of the plea agreement, we will enforce the waiver if it is valid and the

        issue raised on appeal falls within the scope of the waiver. United States v. Dillard, 891

        F.3d 151, 156 (4th Cir. 2018). Grewal does not contest that he knowingly and intelligently

        waived his right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010),

        and our review of the plea hearing leads us to conclude that Grewal’s guilty plea was

        knowing and voluntary and that the waiver is valid and enforceable. Grewal’s challenge

        to the calculation of his advisory Guidelines range falls squarely within the waiver’s scope,

        and we have reviewed the record in accordance with Anders and have identified no

        potentially meritorious issues that would fall outside the scope of the waiver. Accordingly,



                                                     2
USCA4 Appeal: 21-4071      Doc: 38         Filed: 02/22/2022      Pg: 3 of 3




        we grant the Government’s motion to dismiss Grewal’s appeal of his sentence and affirm

        the remainder of the district court’s judgment.

               This court requires that counsel inform Grewal, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Grewal requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Grewal. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                               AFFIRMED IN PART,
                                                                               DISMISSED IN PART




                                                     3